Citation Nr: 1019074	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-00 368	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 19, 
2007, for the assignment of disability ratings of 30 percent 
for the service-connected residuals of cold weather injuries 
to the bilateral upper and bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military 
and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania that increased 
the disability ratings for service-connected residuals of 
cold weather injuries to the bilateral upper and bilateral 
lower extremities, previously rated as noncompensable, to 30 
percent each effective from November 19, 2007.

In July 2009 the Veteran testified before the RO's Decision 
Review Officer (DRO) via videoconference from the VA Medical 
Center (VAMC) at Wilkes-Barre, Pennsylvania.  A transcript of 
that hearing is of record.

The Veteran requested a videoconference hearing before a 
Member of the Board, and a hearing was duly scheduled before 
the undersigned Acting Veterans Law Judge in May 2010.  
However, the Veteran cancelled the scheduled hearing because 
he was withdrawing his appeal.


FINDINGS OF FACT

On May 10, 2010, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
Veteran that a withdrawal of his appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
M. R. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


